Citation Nr: 0721640	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-25 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
right kidney, status post nephrectomy.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated 10 percent.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently rated 10 percent.  

4.  Entitlement to a compensable rating for renal calculus 
with hematuria.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired from the military in October 1995 after 
more than 28 years of active service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  A rating decision in July 2002 denied a 
compensable rating for renal calculus with hematuria and a 
rating decision in February 2003 denied service connection 
for carcinoma of the right kidney.  The veteran eventually 
perfected appeals of both of those claims.  A rating decision 
in May 2005 denied increased ratings for his shoulder 
disabilities, each rated 10 percent; he also perfected his 
appeal of those claims.  In addition, three other claims were 
previously on appeal - entitlement to service connection for 
diverticulitis and global amnesia and entitlement to a rating 
higher than 10 percent for tinnitus.  However, in August 2006 
he withdrew his appeal of those claims, so they are no longer 
before the Board.  38 C.F.R. § 20.204 (2006).  



The veteran testified at a hearing at the RO in August 2006 
before the Board (Travel Board hearing).  During that 
hearing, he presented testimony only concerning his claims 
for renal carcinoma and renal calculus - because, at the 
time, those were the only claims actually on appeal.  Shortly 
after that hearing, however, he submitted a VA Form 9 
perfecting his appeal of his other claims for higher ratings 
for his shoulder disabilities.  See 38 C.F.R. § 20.200 
(2006).  And on that VA Form 9, he indicated he wanted 
another Travel Board hearing concerning those additional 
claims.  Because he is entitled to a Travel Board hearing on 
those additional issues, a remand is required to schedule him 
for another Travel Board hearing.  38 C.F.R. §§ 20.700(a), 
20.704 (2006).  

Also, in a statement received at the Board in May 2007, the 
veteran indicated he had recently undergone a VA compensation 
examination in March 2007 regarding his service-connected 
shoulder and low back disabilities.  He said those 
disabilities had gotten worse since an industrial accident in 
May 2005.  To the extent he may be requesting a higher rating 
for his low back disability, his comments are referred to the 
RO for appropriate consideration.  The Board recognizes, 
however, that the RO may have already considered that claim 
in light of the scheduling of that examination.  
Nevertheless, the Board notes the veteran's statements for 
the record.  

In an earlier November 2004 statement, the veteran also had 
raised the issue of whether a March 1996 rating decision 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE) for failing to assign a compensable 
rating for his renal calculus with hematuria.  In addition, a 
letter from a service department physician dated in October 
2004 specifically addressed that issue.  But the record does 
not reflect the RO has considered this CUE claim.  Therefore, 
this issue is also referred to the RO for appropriate 
development and consideration.  Moreover, the Board finds 
that the issue already on appeal concerning whether the 
veteran is entitled to a higher rating for his renal calculus 
is inextricably intertwined with the issue of CUE in that 
earlier rating decision.  That is to say, the determination 
regarding this increased rating issue may be affected by the 
outcome of the CUE claim.  So the Board's consideration of 
the increased rating claim must be temporarily deferred to 
avoid piecemeal adjudication of these claims.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

As discussed below, the Board is remanding the claims for 
increased ratings for degenerative joint disease of both 
shoulders and for renal calculus with hematuria to the RO - 
via the Appeals Management Center (AMC) in Washington, DC - 
for further development and consideration.  The Board, 
however, will go ahead and decide the claim concerning the 
renal carcinoma.


FINDING OF FACT

The medical evidence on file is about evenly balanced for and 
against the claim as to whether a cyst on the veteran's right 
kidney - initially noted during service in 1995 just prior 
to his retirement as "minimally suspicious," eventually 
became cancerous.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
renal cell carcinoma (of the right kidney) was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of RO letters to the veteran in March 2002 notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through November 2006 have been obtained 
and, as mentioned, he had a hearing and was provided several 
VA compensation examinations - including for a medical 
opinion concerning the cause of his renal (kidney) cancer.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  In fact, he wrote in February 2007 that he 
wanted his claim to be decided as soon as possible, as no 
further evidence would be forthcoming.  So the Board finds 
that the duty to assist has been met.



Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  

Here, the RO first considered the veteran's claim regarding 
service connection for renal carcinoma in February 2003 - 
before sending him a VCAA letter concerning this claim in May 
2004.  Nevertheless, the RO has since readjudicated this 
claim on three additional occasions - in a July 2006 
statement of the case (SOC) and in August and December 2006 
supplemental SOCs (SSOCs) after receiving additional evidence 
from the veteran.  So his claim has been reconsidered on no 
less than three separate occasions since providing the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the VCAA 
notice was not sent until after the initial adjudication of 
the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in other 
precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  



In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection and the assignment of the initial disability 
rating and effective date occurred after the enactment of the 
VCAA.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  But the 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  So in this latter Dunlap-
type situation, the veteran is entitled to pre-initial 
decision VCAA notice concerning all elements of his claim, 
and if this did not occur, there is a question of whether 
this is prejudicial error.  

Finally, in an even more recent decision, the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was not prejudicial to the 
appellant.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); see also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish service connection for kidney cancer, including, as 
mentioned, insofar as whose specific responsibility - his or 
VA's, it was for obtaining this supporting evidence.  It does 
not appear, however, he was notified of the downstream 
elements of his claim - in terms of the potential 
for assigning a disability rating and effective date if his 
claim for service connection is granted.  But since the Board 
is denying his claim for service connection, any notice 
defect as to the additional downstream elements of his claim 
is moot.  Therefore, he is not prejudiced by the Board's 
consideration of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of at least 10 percent 
within 1 year from the date of termination of such service, 
the disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are unremarkable for 
any specific notation of renal carcinoma, either in the way 
of a relevant subjective complaint (symptom, etc.) or 
objective clinical finding (e.g., a diagnosis).  These 
records, however, do reflect that he was evaluated during 
service for recurrent kidney stones.  And, as indicated, 
service connection since has been granted for renal calculus 
with hematuria, so there already has been recognition of 
that.


Still significant, though, that evaluation during service 
included a CT scan in September 1995 that showed a cyst on 
the veteran's right kidney that was noted to be "minimally 
suspicious."  He retired from the military in October 1995.

The veteran subsequently received regular follow-up 
evaluation and monitoring in light of the September 1995 
findings concerning the cyst on his right kidney.  A CT scan 
in April 1996 reportedly showed no change in this cyst.  On 
CT examination in April 1997, the radiologist stated that low 
grade renal cell carcinoma could not be ruled out.  In March 
1998, the report of another CT scan noted the lesion was 
stable compared to prior studies.  Four cysts were reportedly 
seen on CT scan in November 2000.  An October 2001 CT report, 
however, stated there was a mass suspicious for a small renal 
cell carcinoma that was not present on CT in 1995.  Referring 
to the October 2001 CT scan, a service department physician 
wrote in November 2001 that it showed the previously noted 
lesion and a new lesion and noted that both were "somewhat 
suspicious for renal cell carcinoma."  An MRI in December 
2001 described an area in the right kidney that 
"likely represents a hemorrhagic cyst," as well as another 
area in that kidney that was consistent with renal cell 
carcinoma.  

In January 2002, the veteran underwent a right partial 
nephrectomy.  Two days later, following studies showing the 
remaining portion of his right kidney was also 
nonfunctioning, he underwent resection of the rest of this 
kidney.  The hospital discharge summary notes a diagnosis of 
clear cell renal carcinoma.  

While testifying during his August 2006 hearing, the veteran 
recounted the history of his renal carcinoma, alleging that, 
because a suspicious mass was found on the April 1996 CT scan 
- within one year after his retirement from the military - 
service connection for the renal carcinoma should be 
presumed.  See again 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  



The determinative issue in this case is when the veteran 
initially developed the right kidney cancer, and more 
specifically, whether the radiology findings noted during 
service and shortly after - diagnosed at that time as a 
renal cyst, albeit "minimally suspicious" as being 
cancerous - actually represented the early stages of the 
later-diagnosed carcinoma.  Concerning this dispositive 
issue, several physicians - from November 2001 through March 
2006 - have offered their opinions.  Some of these opinions 
are favorable, whereas others are not.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
considerably more difficult when, as here, doctors reach 
different conclusions.  And at the same time, the Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

On the one hand, we have the military physicians that 
evaluated and treated the veteran during service up through 
2001 who indicated the lesions seen on the CT scan, 
apparently including the one that had been reported beginning 
in 1995, were "suspicious" - albeit only "minimally," for 
renal cell carcinoma.  Still, a VA compensation examiner who 
reviewed the claims file in November 2002 indicated the 
veteran had a history of renal cell carcinoma "dating back 
to 1995," meaning since he was in the military service, 
although this doctor also readily acknowledged it was the CT 
study after service in October 2001 "that strongly suggested 
a renal cell carcinoma," which in turn led to the January 
2002 surgery.

Yet another VA physician, who also reviewed the veteran's 
claims file "and available medical records," wrote in 
January 2003 that the renal cyst that had been noted on CT 
evaluation in 1995 was also noted on CT in October 2001, and 
that it was then unchanged from the prior study in November 
2000.  Most significantly, though, this physician indicated 
the October 2001 CT also showed a smaller, separate lesion 
that was suspicious for renal carcinoma, which was not 
present on the 1995 CT.  He concluded the renal cell 
carcinoma became visible on CT between November 2000 and 
October 2001 and so "could be presumed to have begun in that 
year," meaning after the veteran had retired from the 
military and even beyond the one-year presumptive period 
following his retirement.  The point that is worth 
reiterating is that there were now at least two cysts 
(lesions), not just the one initially noted during service.  
So this further complicates the issue of whether the cyst 
initially noted in service, in 1995, was indeed cancerous.

In June 2003, a service department examiner wrote that the 
cyst noted in 1995 was "suspect" and, therefore, repeatedly 
evaluated at intervals "which led to the early discovery of 
[the veteran's] clear cell carcinoma."  This examiner 
indicated the "complex cyst that was identified in 
[September 1995] and the tumor that was surgically removed on 
[January 22, 2002] were one and the same."  

Another service department physician wrote in October 2003 
that she had reviewed the renal CT's from 1995 through 2001 
and the renal MRI in 2001.  She also noted there was a 
complex cyst with calcification in the anterior aspect of the 
upper pole of the right kidney, which was present on the 1995 
examination and "followed through until 2000 and 2001, 
decreasing in size to an area of scarring."  On the 
contrary, she wrote, the "renal mass/tumor did not show up 
until the CT of [March 1999], in retrospect, and was not 
identified by the radiologist [at that time] because it was 
very small 5mm."  Further, the tumor was in a slightly 
different location from the previously noted cyst.  She also 
indicated the CT in November 2000 "showed  interval growth 
[of the tumor] but was noted to be too small to 
characterize."  In addition, she indicated "the renal mass 
was recognized by [a service department radiologist] as 
worrisome for malignancy" in October 2001.  Finally, she 
concluded the statement by the radiologist in October 2001 
"is correct" that the renal mass was not present on the 
1995 CT.  



Yet another service department physician wrote in November 
2003, at the veteran's request, "to clarify the debate for 
VA whether renal [carcinoma] developed from complex cyst that 
existed prior to retirement from military, or originated 
after 1995 and is not service-connected."  The examiner 
indicated she informed the veteran of the October 2003 
examiner's opinion.  The report does not reflect whether the 
November 2003 examiner independently reviewed the records or 
provided an additional, independent opinion or whether, 
instead, she merely relayed to the veteran the earlier 
physician's opinion.  

In any event, the RO requested an additional opinion from a 
VA physician in March 2006 to attempt to reconcile the prior 
differences of opinion.  Unfortunately, that physician also 
wrote that she based her opinion solely on the opinion of the 
service department physician in October 2003 and the November 
2003 examiner's statement, rather than on an independent 
review of the relevant treatment records.

The Court has rejected a medical opinion as "immaterial" 
where there was no indication the physician had reviewed 
relevant service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Here, though, several of the doctors who gave 
comment on the merits of this case committed this infraction, 
either by not completely reviewing the file, that is, 
independent of the history the veteran had recounted to them, 
or by not discussing the medical rationale for their opinion.  
And this is true of some doctors who commented favorably, as 
well as unfavorably.  The net result is that the opinions 
supporting the claim are just as probative as those that do 
not.  And in these situations where the evidence is 
approximately evenly balanced for and against the claim, the 
veteran is given the benefit of the doubt and his claim 
granted.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Service connection for renal cell carcinoma (of the right 
kidney) is granted.


REMAND

In May 2007, prior to the Board's consideration of the 
veteran's appeal, written communication was received from him 
indicating he had undergone a VA compensation examination in 
March 2007 regarding his shoulder and low back disabilities.  
But the report of that examination is not in his claims file, 
and it no doubt contains pertinent findings concerning the 
severity of his shoulder disabilities at issue.  VA's duty to 
assist him with these claims requires that those relevant 
records be obtained for consideration in his appeal.  
38 C.F.R. § 3.159(c)(3) (2006).  Therefore, the appealed 
issues regarding the veteran's shoulder disabilities must be 
remanded to obtain the report of that March 2007 VA 
compensation examination and any other pertinent medical 
records identified by the veteran, and for the RO - or in 
this case the AMC - to readjudicate these claims in light of 
that evidence.

The veteran also has requested another Travel Board hearing 
to provide testimony concerning the claims for higher ratings 
for his shoulder disabilities.  His prior Travel Board 
hearing, in August 2006, only concerned his claims for renal 
cancer and calculus with hematuria - since, at that time, he 
had only perfected his appeal to the Board for those two 
claims.  38 C.F.R. § 20.200.  It was not until after that 
hearing that he submitted the additional VA Form 9 to perfect 
his appeal concerning the additional issues of whether he is 
entitled to higher ratings for his shoulder disabilities.  So 
he is entitled to another Travel Board hearing concerning 
these additional claims.  38 C.F.R. §§ 20.700(a), 20.704.

Also, as alluded to, final appellate consideration of the 
issue concerning an increased rating for the renal calculus 
with hematuria must be temporarily deferred pending the RO's 
(or AMC's) resolution of the veteran's claim of CUE in the 
March 1996 rating decision for failing to assign a 
compensable evaluation for his renal calculus.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:  

1.  Ensure that all preliminary 
notification and development required by 
the VCAA and implementing VA regulations 
is completed, including as set forth in 
Dingess and Dunlap, regarding the issues 
concerning increased ratings for 
degenerative joint disease in the 
shoulders and for renal calculus with 
hematuria.  This additional notice 
includes any necessary information 
concerning the downstream effective date 
element of these claims and asking the 
veteran to provide any evidence in his 
possession pertaining to these claims.  

2.  Request the veteran to furnish the 
names and addresses of all health care 
providers who have treated or examined 
him for his shoulder and kidney 
disabilities since September 2006.  
Request copies of all records he 
identifies that are not already on file, 
but in particular the report of his VA 
compensation examination that he says he 
had in March 2007.  

3.  Schedule the veteran for another 
Travel Board hearing, this time 
concerning his claims for higher ratings 
for his shoulder disabilities.  [Note:  
he already had a Travel Board hearing in 
August 2006 concerning his claims for 
renal cancer and renal calculus.]  
Notify him of the date, time, and 
location of his hearing.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have another Travel Board 
hearing, then also document this in his 
claims file.

4.  Then readjudicate the claims for 
increased ratings for the shoulder 
disabilities in light of any additional 
evidence obtained.  If they are not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration.  

5.  Also consider whether there was CUE 
in the March 1996 rating decision in not 
assigning a compensable rating for the 
renal calculus with hematuria.  And with 
that determination in mind, 
also readjudicate the claim for an 
increased rating for the renal calculus 
with hematuria.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration.  


The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


